708 N.W.2d 112 (2006)
474 Mich. 1010
Ralph KROCHMAL, Plaintiff-Appellee,
v.
PAUL REVERE LIFE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 126997, COA No. 242776.
Supreme Court of Michigan.
January 20, 2006.
On December 14, 2005, the Court heard oral argument on the application for leave to appeal the May 20, 2004 judgment of the Court of Appeals. On order of the Court, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), we VACATE the judgment of the Court of Appeals because we do not agree that Perez v. Aetna Life Insurance Company, 150 F.3d 550 (C.A.6, 1998), to the extent that the Court of Appeals relied on that decision, states the relevant Michigan common law legal standard, and we AFFIRM the Wayne Circuit Court's judgment of an award of disability benefits.
MICHAEL F. CAVANAGH, J., concurs and states as follows:
I concur with the order vacating the judgment of the Court of Appeals because it will also disavow the proposition that the phrase "satisfactory written proof of loss" is all that is needed to vest an insurer with complete discretionary authority.
MARILYN J. KELLY, J., concurs and states as follows:
I concur with Justice Cavanagh's statement. I agree with the vacation of the judgment of the Court of Appeals for the additional reason that, in vacating, we make clear that the determination of an insurance company is reviewed by a court using a de novo standard.